IN THE SUPREME COURT OF IOWA

                               No. 08 / 06–1668

                          Filed August 22, 2008


IN RE THE DETENTION OF
FRANCISCO F. ESCOBEDO,

FRANCISCO F. ESCOBEDO,

      Appellant.


      Appeal from the Iowa District Court for Fremont County,

Charles L. Smith III, Judge.



      Respondent in a civil commitment proceeding appeals from civil

commitment after a jury found him to be a sexually violent predator.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Michael H. Adams

and Greta Truman, Assistant Public Defenders, for appellant.



      Thomas J. Miller, Attorney General, Linda J. Hines, Andrew B.

Prosser, and Rebecca Goettsch, Assistant Attorneys General, for appellee.
                                     2


PER CURIAM.

         After a jury found Francisco Escobedo to be a “sexually violent

predator” (SVP), as defined in Iowa Code section 229A.2(11) (2005), the

district court committed him to the custody of the department of human

services as required by section 229A.7(5). On appeal, Escobedo asserts

numerous claims of error, each of which is governed by similar recent

cases.

         Escobedo first claims his rights to due process and equal

protection were violated by the provision in Iowa Code section 229A.7(4)

that entitled the attorney general to demand a jury trial.    Our recent

opinion in In re Detention of Hennings, 744 N.W.2d 333 (Iowa 2008),

squarely addressed and rejected a similar argument.      For the reasons

stated in that opinion, the right of the attorney general to demand a jury

trial under section 229A.7(4) does not violate the Due Process and Equal

Protection Clauses of the Constitutions of the United States and Iowa.

         Next, Escobedo asserts three legal errors: insufficiency of the

evidence, admission of irrelevant and unfairly prejudicial evidence, and

erroneous jury instructions.     Escobedo’s arguments supporting these

three errors are premised on his claim that chapter 229A requires a

present likelihood of reoffense at the time of the proposed commitment.

We rejected such an interpretation in In re Detention of Pierce, 748
N.W.2d 509 (Iowa 2008).      Pierce is dispositive of Escobedo’s claims of

legal error.    For the reasons stated in that opinion, we conclude the

district court did not commit the legal errors asserted by Escobedo.

         We conclude Iowa Code section 229A.7(4) does not violate

Escobedo’s rights to due process and equal protection, and the district
                                        3


court    did   not   err   in   interpreting   and   applying   chapter   229A.

Consequently, we affirm the district court.

        AFFIRMED.

        All justices concur except Baker, J., who takes no part.

        This is not a published opinion.